Case 6:19-cv-00436-CEM-GJK Document 12 Filed 03/22/19 Page 1 of 3 PageID 147




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

                                 )
   KRIS ROMANDETTI and LEADING   )
   EDGE MEDICAL CONSULTING, LLC, )
                                 )
             Plaintiffs,         )
                                 )
   vs.                           )                   CASE NO. 6:19-cv-00436-CEM-GJK
                                 )
   FIRST CHOICE HEALTHCARE       )
   SOLUTIONS, INC.,              )
                                 )
             Defendant.          )
                                 )

            DEFENDANT’S CERTIFICATE OF INTERESTED PERSONS AND
                   CORPORATE DISCLOSURE STATEMENT

                  Defendant,    FIRST     CHOICE       HEALTHCARE          SOLUTIONS,        INC.

   (“Defendant”), by and through its undersigned counsel, hereby discloses the following

   pursuant to Rule 7.1 of the Federal Rules of Civil Procedure:

                   1.      The name of each person, attorney, association of persons, firm, law
   firm, partnership, and corporation that has or may have an interest in the outcome of this
   action -- including subsidiaries, conglomerates, affiliates, parent corporations, publicly-
   traded companies that own 10% or more of a party’s stock, all other identifiable legal entities
   related to any party in the case, and all members of any LLC including their citizenship:

                         a. First Choice Healthcare Solutions, Inc. – Defendant

                         b. Steward Physician Contracting, Inc. (a subsidiary of Steward
                            Health Care System, LLC) – Shareholder of Defendant

                         c. Tasos C. Paindiris – counsel for Defendant

                         d. Amanda A. Simpson – counsel for Defendant

                         e. Jackson Lewis P.C. – counsel for Defendant
Case 6:19-cv-00436-CEM-GJK Document 12 Filed 03/22/19 Page 2 of 3 PageID 148




                          f. Kris Romandetti – Plaintiff

                          g. Christian Charles Romandetti, Sr. – Plaintiff’s husband and
                             Shareholder of Defendant

                          h. Leading Edge Medical Consulting, LLC – Plaintiff

                          i. Taylor F. Ford – counsel for Plaintiff

                          j. Dustin Mauser-Claasen – counsel for Plaintiff

                          k. King, Blackwell, Zehnder & Wermuth, P.A. – counsel for
                             Plaintiff

                 2.      The name of every other entity whose publicly-traded stock, equity, or
   debt may be substantially affected by the outcome of the proceedings:

                          None.

                   3.     The name of every other entity which is likely to be an active
   participant in the proceedings, including the debtor and members of the creditors’ committee
   (or twenty largest unsecured creditors) in bankruptcy cases:

                          Not applicable.

                 4.      The name of each victim (individual or corporate) of civil and criminal
   conduct alleged to be wrongful, including every person who may be entitled to restitution:

                          None not already identified in response to Item No. 1.

                  I hereby certify that, except as disclosed above, I am unaware of any actual or

   potential conflict of interest involving the district judge and magistrate judge assigned to this

   case, and will immediately notify the Court in writing on learning of any such conflict.




                                                  2
Case 6:19-cv-00436-CEM-GJK Document 12 Filed 03/22/19 Page 3 of 3 PageID 149




                     DATED this 22nd day of March, 2019.

                                                Respectfully submitted,

                                                JACKSON LEWIS P.C.
                                                390 North Orange Avenue, Suite 1285
                                                Orlando, Florida 32801
                                                Telephone:     (407) 246-8440
                                                Facsimile:     (407) 246-8441


                                                By:    /s/ Amanda A. Simpson
                                                       Tasos C. Paindiris
                                                       Florida Bar No. 0041806
                                                       tasos.paindiris@jacksonlewis.com

                                                       Amanda A. Simpson
                                                       Florida Bar No. 0072817
                                                       amanda.simpson@jacksonlewis.com

                                                Attorneys for Defendant

                                  CERTIFICATE OF SERVICE

                  I HEREBY CERTIFY that on this 22nd day of March, 2019, the foregoing
   was electronically filed with the Clerk of the Court by using the CM/ECF system, which will
   send a notice of electronic filing to: Taylor F. Ford, Esquire, Dustin Mauser-Claasen,
   Esquire, King, Blackwell, Zehnder & Wermuth, P.A., P.O. Box 1631, Orlando, FL 32802-
   1631.


                                                      /s/ Amanda A. Simpson
                                                         Amanda A. Simpson



   4846-7469-7609, v. 2




                                                3
